Title: From George Washington to the Board of War, 11 July 1779
From: Washington, George
To: Board of War


        
          Gentlemen,
          Head Quarters New Windsor July 11th 1779
        
        I am this morning honored with your letters of the 3 and 8th—I am happy to hear a reinforcement of cannon is coming on which is very important and was much wanted—The unmounted cannon had best be sent on slung upon waggon wheels—their carriages to follow as fast they are ready—I recommend this because the transportation of the cannon will be more slow and tedious than of the carriages which can follow with greater expedition and time will be saved upon the whole. Besides this, orders have been given in this quarter to construct a number of carriages for the use of the fort, and perhaps we may have some towards mounting these. But it will be adviseable for the Board to continue their exertions to have the others provided as speedily as possible, as there is no probability of our having more than are sufficient—Garrison carriages which I presume are the same with Ship carriages will be preferable to the travelling field carriages, which are more easily dismounted and are therefore seldom used in

works—Will it not be adviseable to take the eight pieces off the travelling carriages and send them slung as before mentioned? Their carriages would otherwise be much injured by transporting them so great a distance & through this rough country.
        I think it will be proper to detain the two 24s for the defence of the Delaware.
        I shall have the return required prepared and forwarded to the Board without delay.
        The three eighteens from Maryland are arrived. With the greatest respect & esteem I have the honor to be Gentlemen Your most Obedt sevt.
      